Title: From George Washington to Elizabeth Willing Powel, 20 February 1782
From: Washington, George
To: Powel, Elizabeth Willing


                  
                     Saturday 20 February 1782
                  
                  Gen Washington (this instant returning from a Committee & finding Mrs Powell’s Card) begs leave to present his respectful Compliments, and to inform her, that he will, if it is convenient & agreeable to her, have the honor to accompany her to Mr Bingham’s in the Afternoon of tomorrow.
                  
               